           Case 1:20-cv-01106-LGS Document 70 Filed 07/22/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 KEWAZINGA CORP.,                                             :
                                              Plaintiff,      :   20 Civ. 1106 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 GOOGLE LLC,                                                  :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 15, 2020, Defendant filed a letter motion to seal certain portions of

the memorandum of law in support of the motion for summary judgment, and supporting

declarations and exhibits. See Dkt. No. 57. On July 21, 2020, Plaintiff filed a letter in support.

See Dkt. No. 69. It is hereby

        ORDERED that Defendant’s motion to seal is GRANTED in substantial part. The motion

is granted but for those redactions proposed based on Plaintiff’s confidentiality designation where

Plaintiff did not request the information remain sealed in its letter filed in support of the motion to

seal, including:

    •   Redactions to Exhibit 2 other than the redactions of personal information;
    •   Redactions to Exhibit 4 other than the redactions of personal information;
    •   Redactions to Paragraph 48 of the Statement of Facts;
    •   The redaction of “Mr. Weber used his personal email account for Kewazinga business—
        an account Kewazinga no longer has access to” on page 20 of the memorandum of law;
        and
    •   Redactions to paragraphs 15-17 of the Filip declaration.

Defendant shall re-file the aforementioned documents, with the appropriate modifications, by July

24, 2020. The unredacted version of the documents will remain sealed, and only the parties and

individuals identified in the attached appendix will have access. Although “[t]he common law

right of public access to judicial documents is firmly rooted in our nation’s history,” this right is

not absolute, and courts “must balance competing considerations against” the presumption of
          Case 1:20-cv-01106-LGS Document 70 Filed 07/22/20 Page 2 of 3


access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal

quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978)

(“[T]he decision as to access is one best left to the sound discretion of the trial court, a discretion

to be exercised in light of the relevant facts and circumstances of the particular case.”). Filing the

above-referenced documents under seal or in redacted form is necessary to prevent the

unauthorized dissemination of the parties’ confidential business information and legal strategies,

and third-party confidential business information and personal information. It is further

       ORDERED that the parties shall consolidate any motions to seal portions of Plaintiff’s

cross-motion for summary judgment and opposition to Defendant’s motion for summary judgment,

Defendant’s reply in support of its motion for summary judgment and opposition to Plaintiff’s

cross-motion for summary judgment, and Plaintiff’s reply in support of its cross-motion for

summary judgment in the following manner: the parties shall file the motion papers under seal and

publicly with any proposed redactions, pursuant to the briefing schedule at Dkt. No. 49. No

motions to seal shall be filed at those times. Within one week of the filing of Plaintiff’s reply in

support of its cross-motion for summary judgment, and in any event no later than September 2,

2020, the parties shall file a joint letter motion to seal the motion papers.

Dated: July 22, 2020
       New York, New York




                                                   2
         Case 1:20-cv-01106-LGS Document 70 Filed 07/22/20 Page 3 of 3




                                         APPENDIX

Pursuant to Your Honor’s Individual Rule I(D)(3), Google identifies below all parties and
attorneys of record who should have access to the sealed documents:


 Ian G. DiBernardo                                   John M. Desmarais
 Timothy K. Gilman                                   jdesmarais@desmaraisllp.com
 Kenneth L. Stein                                    Ameet A. Modi
 Saunak K. Desai                                     amodi@desmaraisllp.com
 Gregory R. Springsted                               Steven M. Balcof
 STROOCK & STROOCK & LAVAN LLP                       sbalcof@desmaraisllp.com
 180 Maiden Lane                                     Elizabeth Weyl
 New York, NY 10038                                  eweyl@desmaraisllp.com
 Tel: (212) 806-5400                                 David A. Frey
 Fax: (212) 806-6006                                 dfrey@desmaraisllp.com
 Email:idibernardo@stroock.com                       DESMARAIS LLP
 Email:tgilman@stroock.com                           230 Park Avenue
 Email:kstein@stroock.com                            New York, NY 10169
 Email:sdesai@stroock.com                            Tel: (212) 351-3400
 Email:gspringsted@stroock.com                       Fax: (212) 351-3401

 Counsel for Plaintiff Kewazinga Corp.
                                                     Emily Chen (pro hac vice)
                                                     echen@desmaraisllp.com
                                                     DESMARAIS LLP
                                                     101 California Street
                                                     San Francisco, CA 94111
                                                     Tel: (415) 573-1900
                                                     Fax: (415) 573-1901

                                                     Counsel for Defendant Google LLC
